—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as the supervisor of electricians at Vassar College. He was disqualified from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Upon review of the record, we find that substantial evidence supports this determination. Claimant’s manager testified that claimant became loud and used profanity when questioned about a particular job. He stated that claimant thereafter failed to report to his office as requested and left the job site. In view of this, substantial evidence supports the Board’s finding that claimant voluntarily left his employment without good cause. Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.